PER CURIAM.
On consideration of this appeal by the defendant below from a judgment of conviction of the crime of carrying a concealed firearm, in violation of § 790.01 Fla.Stat., F.S.A., we hold no reversible error has been shown. The motion to suppress the evidence consisting of the gun was properly denied. In the circumstances disclosed the search of the defendant and seizure of the weapon were properly made, under § 901.151(2) and (5) Fla.Stat., F.S. A. The court correctly sustained the state’s objection to the defendant’s attorney’s attempt to make negative use of the police report to impeach a police officer witness. State v. Johnson, Fla.1973, 284 So.2d 198.
Affirmed.